 Case 2:18-cv-10113-KS Document 1 Filed 12/05/18 Page 1 of 5 Page ID #:1



 1 BRAD D. BRIAN (State Bar No. 79001)
     brad.brian@mto.com
 2 MELINDA E. LEMOINE (State Bar No. 235670)
     melinda.lemoine@mto.com
 3 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
 4 Fiftieth Floor
     Los Angeles, California 90071-3426
 5 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
 6
     Attorneys for Movado Group, Inc.
 7

 8                               UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
     SWISS TIME WATCH &
11 JEWELLERY GMBH, a German                        Case No. 2:18-cv-10113
     corporation,
12
                    Plaintiff,                     NOTICE OF REMOVAL OF CIVIL
13                                                 ACTION PURSUANT TO
           vs.                                     28 U.S.C. § 1441
14
     MVMT WATCHES, INC., a California
15 corporation, MVMT WATCHES LLC,
     a California limited liability company,
16 MOVADO GROUP, INC., a New York
     corporation, and DOES 1 through 10,
17 inclusive,

18                  Defendants.
19

20

21

22

23

24

25

26

27

28


                                   NOTICE OF REMOVAL OF CIVIL ACTION
  Case 2:18-cv-10113-KS Document 1 Filed 12/05/18 Page 2 of 5 Page ID #:2



 1         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2         PLEASE TAKE NOTICE that Defendant Movado Group, Inc. (“MGI”)
 3 hereby removes the above-captioned matter, which was commenced as Case

 4 Number 18SMCV00087 in the Superior Court of the State of California for the

 5 County of Los Angeles, West District, to the United States District Court for the

 6 Central District of California, Western Division, pursuant to 28 U.S.C. §§ 1332,

 7 1441, and 1446. In support of this removal, MGI states the following:

 8         1.     Plaintiff Swiss Time Watch & Jewellery GmbH (“Swiss Time”)
 9 initiated this action by filing a Complaint in the Superior Court of the State of

10 California for the County of Los Angeles, West District, on October 23, 2018.

11 Swiss Time asserts claims for (1) breach of contract—specific performance, (2)

12 breach of contract—money damages, (3) fraud, (4) intentional interference with

13 contractual relations, (5) intentional interference with prospective economic

14 advantage, and (6) violation of California’s Unfair Competition Law (Cal. Bus. &

15 Prof. Code § 17200).

16         2.     Swiss Time then served MGI with a summons and copy of the
17 Complaint in this action on November 8, 2018.1 This removal petition is therefore

18 timely under 28 U.S.C. § 1446(b). See Murphy Bros. v. Michetti Pipe Stringing,

19 Inc., 526 U.S. 344, 354–55 (deadline for removal under 28 U.S.C. § 1446(b) does

20 not begin to run until formal service is effectuated).

21         3.     Attached as Exhibit A to this Notice of Removal are true and correct
22 copies of the process, pleadings, and other papers that have been served on MGI in

23 this action. See 28 U.S.C. § 1446(d).

24         4.     Removal is proper under 28 U.S.C. § 1441(a) because this Court has
25 original jurisdiction over the action pursuant to 28 U.S.C. § 1332(a), as there is

26

27
     1
28    Swiss Time purported to effectuate service for MVMT Watches, Inc. and MVMT Watches LLC
     on November 6, 2018.
                                               -2-
                                        NOTICE OF REMOVAL
  Case 2:18-cv-10113-KS Document 1 Filed 12/05/18 Page 3 of 5 Page ID #:3



 1 complete diversity among the named parties and the amount in controversy exceeds

 2 $75,000, exclusive of interests and costs.

 3               A.    Complete Diversity. There is complete diversity among the
 4 named parties because Swiss Time is a citizen of Germany and MGI is a citizen of

 5 New York and New Jersey.

 6                     i.     Swiss Time is incorporated in Germany and has its
 7 principal place of business in Germany. Compl. ¶ 1.

 8                     ii.    MGI is incorporated in the State of New York and has its
 9 principal place of business in Paramus, New Jersey. Compl. ¶ 5.

10                     iii.   The other two named Defendants are MVMT Watches,
11 Inc. and MVMT Watches LLC. As alleged in the Complaint, before Swiss Time

12 ever filed suit, MVMT Watches, Inc. converted into MVMT Watches LLC. Compl.

13 ¶¶ 2–4. MGI acquired the assets of MVMT Watches LLC as of October 1, 2018.

14 Compl. ¶ 6; see also Declaration of Mitchell C. Sussis in Support of Removal

15 (“Sussis Decl.”) at ¶ 4. MVMT Watches LLC was converted into another entity,

16 which was then merged into MGI. Sussis Decl. at ¶¶ 4–5. Thus, MVMT Watches,

17 Inc. and MVMT Watches LLC no longer exist, and did not exist as of the filing of

18 this action. See Cal. Corp. Code § 1107. For the purposes of diversity jurisdiction,

19 both MVMT entities assume the citizenship of the surviving corporation, MGI. See

20 Meadows v. Bicrodyne Corp., 785 F.2d 670, 671–72 (9th Cir. 1986); Mireles v.

21 Wells Fargo Bank, N.A., 845 F. Supp. 2d 1034, 1046 n.75 (C.D. Cal. 2012).

22                     iv.    Because the MVMT entities no longer exist, only MGI
23 must consent to removal, which it does by initiating removal proceedings. To the

24 extent consent is required from non-existent entities, all properly joined and served

25 defendants (the MVMT entities and MGI) consent to the removal of this action.

26                     v.     “Doe” defendants are disregarded for diversity purposes in
27 the context of removal. 28 U.S.C. § 1441(b); see Newcombe v. Adolf Coors Co.,

28 157 F.3d 686, 690 (9th Cir. 1998).

                                                -3-
                                      NOTICE OF REMOVAL
  Case 2:18-cv-10113-KS Document 1 Filed 12/05/18 Page 4 of 5 Page ID #:4



 1               B.    Amount in Controversy. The amount in controversy with respect
 2 to Swiss Time’s claims exceeds $75,000, exclusive of interests and costs. In

 3 measuring the amount in controversy, a court assumes that the allegations in the

 4 complaint are true and that the plaintiff will recover on all claims. Roth v. Comerica

 5 Bank, 799 F. Supp. 2d 1107, 1117 (C.D. Cal. 2010). Swiss Time has alleged

 6 damages of at least 142,755.28 € on its breach of contract claim. Compl. ¶ 44. That

 7 amount alone exceeds the required threshold. Swiss Time also seeks other

 8 compensatory damages, restitution, and punitive damages, all of which augment the

 9 amount in controversy. Compl. at Prayer for Relief ¶¶ 2, 4–5.

10        5.     Removal to this judicial district is proper under 28 U.S.C. § 1441(a)
11 because it embraces Los Angeles County, the place where this action was originally

12 pending.

13        6.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will
14 be filed with the Clerk of the Superior Court of the State of California, County of

15 Los Angeles, West District, and will be served on all parties. A Certificate of

16 Service of Notice to Adverse Party and State Court of Removal to Federal Court

17 will also be filed with this Court.

18        7.     This Notice of Removal is signed pursuant to Federal Rule of Civil
19 Procedure 11. See 28 U.S.C. § 1446(a).

20        8.     MGI reserves the right to submit additional evidence and argument as
21 needed to supplement this “short and plain statement of the grounds for removal.”

22 28 U.S.C. § 1446(a); see Kanter v. Warner-Lambert Co., 265 F.3d 853, 858 (9th

23 Cir. 2001).

24        BASED ON THE FOREGOING, MGI hereby removes this action, now
25 pending in the Superior Court of the State of California for the County of Los

26 Angeles, West District, Case Number 18SMCV00087, to the United States District

27 Court for the Central District of California, Western Division.

28

                                               -4-
                                         NOTICE OF REMOVAL
 Case 2:18-cv-10113-KS Document 1 Filed 12/05/18 Page 5 of 5 Page ID #:5



 1 DATED: December 5, 2018          MUNGER, TOLLES & OLSON LLP
 2                                     BRAD D. BRIAN
                                       MELINDA E. LEMOINE
 3

 4

 5                                  By:    /s/ Melinda E. LeMoine
 6                                        MELINDA E. LEMOINE
                                          Attorneys for Movado
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -5-
                                 NOTICE OF REMOVAL
